UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 13, 2010 ORGANIC ALLIANCE, INC. (Exact name of registrant as specified in its charter) Nevada 000-53545 20-0853334 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 401 Monterey Street, Suite 202 Salinas, CA 93901 (Address of principal executive offices) (831) 240.0295 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K/A filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 TABLE OF CONTENTS Page Item8.01 Other Events – Loans from Officer and Directors 3 Item 9.01 Promissory Note Agreements. 3 SIGNATURES 4 Item 8.01Other Events On August 13, 2010, the management of Organic Alliance Inc. (the “Company”) announced receiving a new loan from Mr. Parker Booth, the Company’s CEO, for $25,125 and consolidated his previous note dated April 21, 2010 into a single promissory note totaling $605,185 that pays interest at 5% and matures on December 31, 2010.In addition, Mr. Booth will receive an equity interest of 2,668,747 restricted shares of the Company’s common stock. All proceeds from the above loans will be used for the Company’s working capital. Item 9.01 Exhibits Filed. (d) Exhibits. Exhibit Number Description Promissory Note - Parker Booth dated August 13, 2010 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned. Dated: August 18, 2010 ORGANIC ALLIANCE, INC. By: /s/ Parker Booth Parker Booth, Chief Executive Officer 4
